Title: I, November 1793
From: Hamilton, Alexander
To: 


            
              [November 1793]
            
            Objects to be communicated in Speech & Messages
            
              
                I
                Proclamation
              
              
                II
                Embarrassments on carrying into
                  Execution the principles of neutrality; necessity of some
                  auxiliary provisions by law—
              
              
                III
                Expectation of indemnification given
                  in relation to illegal captures—
              
              
                IV
                State of our
                  affairs with regard to
                G. Britain
              
              
                 
                 
                to Spain 
              
              
                 
                 
                to France—claim of Guarantee—propositions
              
              
                 
                respecting Trade— 

              

              
                V
                Indian affairs—failure of Treaty —state of expedition under Wayne prospects with
                  regard to Southern Indians—
              
              
                VI
                Prudence of additional precautions for
                  defence; as the best security for the peace of the Country—      1
                  fortification of principal sea ports      2 Corps of efficient
                  Militia—
              
              
                VII
                Completion of settlement of Accounts
                  between the United and Individual States:
                  Provision for ballances—
              
              
                VIII
                Provision for a sinking fund—
              
              
                IX
                Our revenues in the aggregate have
                  continued to answer expectation as to productiveness but if the various objects
                  pointed out and which appear to be neccesary to the public Interest are to be
                  accomplished it can hardly be hoped that there will be a necessity for some
                  moderate addition to them—
              
              
                X
                Prolongation of the Dutch installment
                  by way of Loan—terms.
              
              
                XI
                Provision for the second installment
                  due to the Bank of U. States—
              
              
                XII
                for interest on the unsubscribed debt
                  during the present year. Quære
              
              
                XIII
                Communication of the state of cessions
                  of Light Houses. The Cession in various instances has not been intire; it has
                  reserved a partial right of jurisdiction for process;
                  consequently is not strictly conformable to law—
              
              
                XIV
                Commissary to receive issue &
                  account for all public stores would conduce much to order & œconomy.
              
            
          